Title: To Thomas Jefferson from James Madison, 23 March 1795
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. Mar. 23. 1795

Your two last favors contained, one of them the letter for Mr. Christie, which has been sent to him; the other accompanied the letters to the President and Mr. Randolph. The two latter were duly delivered also. The President touched on the subject the other day in conversation with me, and has no doubt written to you on it. There are difficulties I perceive in the way of your suggestion, besides the general one arising from the composition of the scientific body, wholly out of foreign materials. Notwithstanding the advantages which might weigh in the present case, against this objection, I own that I feel its importance. It was not sufficient however to induce me to withold your remarks from the P. as your letter would have authorised me to do. Whilst I am acknowledging your favors, I am reminded of a passage in a former one, which I had proposed to have answered at some length. Perhaps it will be best, at least for the present to say in brief, that reasons of every kind, and some of them, of the most insuperable as well as obvious kind, shut my mind against the admission of any idea such as you seem to glance at. I forbear to say more, because I can have no more to say with respect to myself; and because the great deal that may and ought to be said beyond that restriction will be best reserved for some other occasion, perhaps for the latitude of a free conversation. You ought to be preparing yourself however to hear truths, which no inflexibility will be able to withstand.
I have already told you of my failure to get from E.R. one of your books which has slipped out of his memory as well as his hands. I have since after repeated applications got from Wilson Houdon’s Fleta Bracton &c. Mably, he says, he lent to Gallitine with your permission. This was not mentioned however till very lately; and Gallatine is at present in N.Y. As soon as he returns I will renew my efforts. I have procured for you “The Sketches on rotations,” which I find to be truly a good thing. It was written by Mr. Boardly. The other publications referred  to in p. 43. are not to be had at the Booksellers. I propose, if an opportunity offers, to get them thro’ some friend who can carry the enquiry to the author himself. I have also procured you the correspondences with Hammond &c. All these with some other things deemed worth your possessing, I shall pack up for a conveyance by water to Richd. addressing them to the Merchant there from Staunton, whose name I cannot at this moment recollect.
The Treaty with England arrived soon after the adjournment. It is kept an impenetrable secret by the Executive. The Senate are Summoned to meet it the 8th. of June. I wish it may not be of a nature to bring us into some delicacies with France, without obtaining fully our objects from G.B. The French it is said are latterly much less respectful than heretofore to our rights on the seas. We have no late private letters from Monroe. His last public ones were no later than Novr. 20. They contained a History of the Jacobin clubs, in the form of an apology for the Convention. Extracts on that subject were immediately put into the Newspapers, and are applied to party purposes generally, particularly in N.Y. where the election of Govr. is on the anvil. Yates and Jay are the candidates. The last accounts from Amsterdam foretell in the next the capture of that place by the French. The inclosed speeches of Pitt and Fox will give you the English politics, and a general view of the crisis in Europe.
I have been detained here by a sick family; and am so at present, by the state of the roads, which are kept bad by the rains and the frosts. I am extremely anxious to be on the journey and shall set out as soon as I can prudently venture. Yrs. always & mo: affectly.

Js. Madison Jr

